Citation Nr: 0330134	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Stephan A. Stepinski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

In April 2003, the veteran provided oral testimony at a 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO, a transcript of which has been 
associated with the veteran's claims file.


REMAND

A remand is required in this case.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA also has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

During his April 2003 hearing testimony, the veteran advised 
that he had undergone diagnostic testing of his back, to 
include magnetic resonance imaging (MRI), the previous day 
for the disability for which he is seeking entitlement to 
service connection.  It appears that the results of said 
examination(s) have not been associated with his claims 
folder.

VA's duty to notify and assist has been significantly 
expanded to include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

A letter from W. F. Foster, Jr., M.D., one of the veteran's 
private physicians, dated in August 2001, suggests that 
veteran has developed symptoms of chronic lumbar 
arachnoiditis as a result of an injury sustained during his 
period of active service and of ensuing surgery.  The veteran 
had reported to his physician that he had been a paratrooper 
and had also been involved in an aviation accident while in 
service.  The veteran's service personnel records confirm 
that the veteran was involved in a helicopter accident in 
January 1967 and that he was also in receipt of the a Senior 
Parachuter's Badge.  In light of the foregoing, the Board is 
of the opinion that the veteran should be examined by a VA 
specialist in orthopedics, with the benefit of the entire 
claims folder to be considered in conjunction with the 
examination, so that an opinion may be rendered as to the 
nature, date of onset, and etiology of any back disability 
that may be found.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002).

Additionally, during his April 2003 hearing testimony, the 
veteran testified that his current physician, I. Munshi, 
M.D., had indicated to him that his current back disorder 
could be etiologically related to service.  On remand, he 
should be asked to provide written statements from the doctor 
documenting the opinion.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Provide the veteran appropriate 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).
 
Such notice should include the proviso 
that any 
additional information or evidence 
required to 
substantiate the claim be submitted to VA 
within one year from the date of VA's 
notice to the claimant under 38 U.S.C.A. 
§ 5103(a).  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003). 

2.  Ask the veteran to provide a list of all 
VA and non-VA health care providers that have 
treated him for his back disability since his 
separation from service.  Obtain records from 
each health care provider he identifies that 
have not already been associated with the 
claims folder. 

 3.  The veteran indicated that his 
current physician(s) told him that his 
back disorder could be etiologically 
related to his period of active service.  
Ask the veteran to provide written 
statements from the respective doctor(s) 
documenting these opinions.

4.   Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination by a specialist in 
orthopedics.  The claims file and a separate 
copy of this Remand must be made available to 
and reviewed by the doctor prior and pursuant 
to conduction of the examination.  The doctor 
must annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The doctor is asked to provide an opinion as 
to the nature, date of onset, and etiology of 
any currently diagnosed back disorder.  
Specifically, the examiner should state 
whether it is at least as likely as not that 
any currently diagnosed back disorder found 
to be present had its onset during active 
service or is related to any in-service 
disease or injury, including the January 1972 
helicopter accident and service as a 
parachutist.  It is requested that the doctor 
discuss the historical medical evidence of 
record in detail in formulating his opinion.

The doctor must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
doctor's conclusion.  

5.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  Specific 
attention is directed to the examination 
reports.  Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If any report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the doctor for correction.  
38 C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Also, ensure 
that no other notification or development 
action, in addition to those directed above, 
is required by the VCAA.

6.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this Remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




